Citation Nr: 1528679	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  06-39 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for mid-back contusion residuals. 

2.  Entitlement to service connection for coronary artery disease (CAD), to include as secondary to service-connected pericarditis. 

3.  Entitlement to service connection for a chronic respiratory disability, claimed as chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected pericarditis.

[The issues of entitlement to an earlier effective date for the award of service connection for pericarditis, entitlement to a compensable initial evaluation for the service-connected pericarditis, and entitlement to a total disability rating based upon individual unemployability are decided in a separate Board decision.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to February 1978, with approximately twenty years of additional duty with the West Virginia Army Reserve National Guard. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which declined to reopen the claims for service connection for bilateral hearing loss, mid-back contusion residuals, chest pain (later characterized as pericarditis), and also denied the original claims of COPD and CAD secondary to pericarditis.  The Veteran perfected appeals as to each claim.   In May 2008, the Board reopened the claims for bilateral hearing loss, mid-back contusion residuals, and chest pain and remanded those claims, along with the COPD and CAD claims for additional action.  In July 2010, the Board granted service connection for bilateral hearing loss, and remanded the remaining claims.  In November 2010, the RO granted service connection for pericarditis.  In April 2011, the Board remanded the issues of service connection for mid-back contusion residuals, CAD and COPD in order to address the Veteran's hearing request.  Most recently, in August 2012, the Board remanded the issues for evidentiary action.  These issues are now again before the Board.

The Board also notes that the August 2012 Board remand included the matters of whether an increased initial rating is warranted for both bilateral hearing loss and pericarditis, as well as whether earlier effective dates are warranted for the award of service connection for those disabilities.  The Board remanded these issues in order to address the Veteran's notice of disagreement filed with respect to each.  In August 2013, the RO issued a statement of the case with regard to whether a higher initial rating and an earlier effective date are warranted for bilateral hearing loss.  In February 2014, the RO issued a statement of the case with regard to whether a higher initial rating and an earlier effective date are warranted for pericarditis.  The Veteran perfected the appeals as to the pericarditis rating and effective date, which are considered in a separate Board decision, but he did not perfect the appeal as to the bilateral hearing loss initial rating and effective date claims.  Those claims, therefore, will not be further considered by the Board.

In August 2007 and June 2012, the Veteran testified at Board hearings conducted before two different Veterans Law Judges (VLJs).  Transcripts of these hearings have been associated with the claims file.  The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs.  See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2014).  The United States Court of Appeals for Veterans Claims (Court) held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  In this case, in April 2015, the Veteran explicitly waived his right to appear at a hearing before a third VLJ.

The record before the Board consists of the Veteran's electronic claims file within the VA systems known as Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for CAD and COPD, to include as due to service-connected pericarditis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current lumbar spine disorder, claimed as mid-back contusion residuals, to include degeneration of the lumbar spine, has not been shown to be causally or etiologically related to the Veteran's military service.


CONCLUSION OF LAW

A lumbar spine disorder, to include degeneration of the lumbar spine and mid-back contusion residuals, was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, in Dingess v. Nicholson, the Court held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO provided the Veteran with notice of the evidence necessary to establish service connection for the mid-back contusion residuals in August 2005, prior to the initial unfavorable decision by the RO.  A July 2008 letter provided notice that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded as is required under Dingess.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims, most recently by way of the August 2013 supplemental statement of the case.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of this claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).
  
VA has also satisfied its duty to assist the Veteran at every stage of this case.  The Veteran's service treatment and service personnel records, all identified post-service medical records, the SSA records, and the Veteran's hearing testimony and written lay statements are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The RO requested information from the Veteran in order to obtain his Worker's Compensation Commission file, but the Veteran did not respond.  As such the Worker's Compensation Commission records are not available for review.  The Veteran also underwent VA examination related to this claim. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board remanded this matter in order to ensure adequacy.  The most recent VA examination was adequate, as it was based upon physical examination of the Veteran and describes his medical history and current disabilities in terms relevant to the underlying service connection claim.  There is adequate medical evidence of record to make a determination in this case.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To prevail on direct service connection, generally, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service," the Veteran is, "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought." Walker, 708 F.3d at 1336.  If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  Id.; See also 38 C.F.R. § 3.303(b).  The primary difference between a chronic disease listed under section 3.309(a) which qualifies for analysis under 3.303(b) and other chronic diseases which must be tested under section 3.303(a) "is that the latter must satisfy the 'nexus' requirement of the three-element test [for service connection], whereas the former benefits from presumptive service connection (absent intercurrent causes) or service connection via continuity of symptomatology."  Walker, 708 F.3d at 1338-39.

Even if a veteran is not entitled to presumptive service connection, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt that exists because an approximate balance of positive and negative evidence does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The Veteran contends that service connection is warranted for residuals of an in-service mid-back contusion.

The service treatment records (STRs) show treatment for a strained low back in May 1979 after lifting heavy equipment.  X-ray films were negative.  A May 1989 service personnel record reflects that the Veteran was determined to have suffered a mid-back contusion in the line of duty.  A May 1989 DA Form 2173, Statement of Medical Examination and Duty Status, reflects that the Veteran was on active duty or active duty for training at the time of the injury.  It notes that the Veteran stated he hit his back on a bolt on May 9, 1989, while riding on a M113.  He reported that there were no witnesses to this event and that he did not go to the medic.  He also reported that, on May 10, 1989, he hit his back on a hatch causing more pain and resulting in a visit to the medic and post clinic.  The Veteran's DA Form 2823, Sworn Statement, contains the Veteran's own more detailed account of the injuries.  

In June 1997, the Veteran first filed a claim for service connection for back strain, as well as a claim for residuals of a mid-back contusion and chest pain.  These claims were denied.  In the Veteran's July 2005 claim, he sought to reopen the claims for service connection for mid-back contusion and chest pain.  At his August 2007 hearing, the Veteran reported that he was actually not attempting to establish service connection for a back condition, but, rather, that he was alleging the back contusion was the beginning of his chronic recurrent pericarditis.  By way of a May 2008 decision, the Board reopened claims regarding the back and chest pain.  As noted in the introduction, the pericarditis is now a service-connected condition, but the mid-back contusion residuals claim remains on appeal.

The Veteran underwent VA examination in July 2009.  The examination report reflects that the Veteran reported straining his back during the late 1970's.  He also described an incident during which his back was injured in a military vehicle, although the date was not provided.  Musculoskeletal pain of the upper back was diagnosed.  The examiner concluded that the Veteran's chronic mid-back contusion residuals were not caused by or the result of a chest/back injury sustained in service and observed that it was highly unlikely that his injury in the late 1970's was causing his upper back pain at this time.  In June 2010, the Board found that the July 2009 VA examination report is deficient in that the opinion only concluded that the Veteran's current back disability is not related to an injury he suffered on active duty in the late 1970s, and it did not discuss the documented back injury from May 1989.  On remand the Board asked that the VA examiner reconsider his opinion in light of the Veteran's complete service treatment records and provide an addendum to specifically discuss the May 1989 evidence.

In September 2010, the same examiner who had conducted the July 2009 VA examination presented an addendum indicating nothing more than that he had reviewed the opinions in this case and felt that he had answered the questions adequately and completely.  By way of the 2010 remand, the Board had specifically directed that an examiner expressly discuss pertinent records including those involving the Veteran's May 1989 back injury.  Because the examiner did not discuss the importance of the findings in those records as they relate to the Veteran's claim for service connection, the Board again remanded the matter in August 2012.

In June 2013, the Veteran again underwent VA examination.  Following physical examination of the Veteran and review of his claims files, the examiner confirmed the current diagnosis as degenerative disc disease of the lumbar spine.  The examiner found that this disability is more likely a part of a generalized degeneration of the spine due to age.  The examiner confirmed that there is no documented back injury during the Veteran's 1977/1978 active service.  The examiner went on to observe that the Veteran did have a confirmed injury in May 1979.  Because x-ray at the time of this injury was negative, the examiner found that this injury was acute and self-limited and that it resolved.  The examiner again confirmed that the current disability is a degenerative disability due to age.  The examiner also confirmed that there is no evidence that the arthritis manifested in the first post-service year.  Next, the examiner noted the May 1989 mid-back contusion and noted the examination and range of motion were normal at the time of that examination.  Again, the examiner found that this incident was acute and self-limiting and that the current degenerative disability is related to the Veteran's age and not related to the May 1989 incident.

Based upon the foregoing, the Board concludes that service connection for residuals of an in-service mid-back contusion is not warranted.  There is credible medical evidence of a current diagnosis of a degenerative disc disease of the lumbar spine, yet the competent and credible medical evidence does not establish that this disorder is causally connected to the Veteran's active service.  Rather, the evidence suggests that the Veteran's current back disability is degenerative in nature and related to the Veteran's age, rather than related to his in-service experiences.  There is simply no competent medical evidence establishing a causal connection to any event of service.  There is no basis under which service connection is warranted for the Veteran's mid-back contusion residuals.  38 C.F.R. § 3.303.

Further, the Board recognizes that while arthritis is a noted chronic disease under 38 C.F.R. § 3.309, the Veteran's history does not include a diagnosis related to arthritis within one year of his discharge from active service.  Consideration of this claim on the basis of continuity of a chronic disease noted in 38 C.F.R. § 3.309 is, therefore, not warranted, as there was no notation of arthritis in service or within one year following separation.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Finally, the Board has considered the extent to which the Veteran believes that he has current residuals of the in-service mid-back contusion.  Initially, the Board again notes that at the August 2007 hearing, the Veteran stated that he was not seeking service connection for a back disorder per se, but that he contended the in-service mid-back contusion was the initial manifestation of his now service-connected pericarditis.  To the extent, however, that he has continued the claim that service connection is warranted for residuals of an in-service mid back contusion, in making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran, however, does not have the medical expertise required to determine whether his current back disorder was incurred in service or incurred due to any in-service incident.  See Jandreau, 492 F.3d at 1376-77.  

In conclusion, the competent evidence does not reveal a nexus between the Veteran's current back disorder and his active service.  Further, the competent and credible evidence does not indicate that the Veteran had an in-service incurrence of arthritis, or treatment for any form of arthritis within the year following his separation.  While the Board has considered the Veteran's lay contentions as to the etiology of his current disability, the Board has accorded greater weight to the balance of the probative medical evidence of record.  Although the Veteran might sincerely believe that his disability is related to service, he, as a layperson, is not qualified to render a medical opinion as to etiology.  As such, service connection must be denied for mid-back contusion residuals.  38 C.F.R. §§ 3.303, 3.307, 3.309.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable concerning this issue.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for mid-back contusion residuals is denied.


REMAND

The Veteran contends that service connection is warranted for CAD and COPD, as he believes both disorders are proximately due to his now service-connected pericarditis.  

Coronary Artery Disease

A VA examination was conducted in July 2009 at which time the VA examiner opined that the Veteran's CAD was not caused by or the result of mid-back/chest trauma sustained in service.  The examiner also stated that there is no relationship between these conditions (no further rationale was provided).  

In a rating action issued in November 2010, service connection was established for pericarditis, effective from July 2005.  The Veteran contends his CAD is secondary to pericarditis.  In particular, the Veteran asserts that his treatment for pericarditis with NSAIDS and corticosteroids has caused or aggravated his claimed CAD.  In August 2012, the Board remanded this issue for an opinion to address this theory of entitlement.  The Board also required an opinion related to whether the in-service notations of high cholesterol noted in February 1989 and December 1992 active duty training periods are related to the current CAD.

In June 2013, a VA examiner reviewed the claims file, including the Veteran's medical history, and examined the Veteran.  The examiner confirmed the current diagnosis as CAD and explained that the Veteran's risk factors for CAD are multifactorial, including age, sedentary life style, strong family history of heart disease, hyperlipidemia/hypercholesterolemia, a long history of smoking and hypertension.  The examiner noted that the specific weight of each of these risk factors cannot be determined, but also noted that there is no evidence of CAD in service.  As to whether the CAD is causally connected to the service-connected pericarditis, to include due to the use of NSAIDS and corticosteroids, the examiner explained that the available medical literature does not support the argument that pericarditis is a cause of CAD or that it aggravates CAD.  The examiner also noted that neither NSAIDS, nor corticosteroids cause or aggravate CAD.  Further, the examiner stated a belief that blunt trauma does not cause CAD.  Rather, the examiner confirmed that the chest pain experienced by the Veteran was associated with his now service-connected pericarditis.  As to whether the current CAD is related to the reported high cholesterol in February 1989 and December 1992, a question which required an answer by virtue of the Board's August 2012 remand, the examiner merely stated, "As I have already mentioned above regarding hypercholesterolemia."  Not only is this not a complete sentence, it seems to only refer to the above referenced list of risk factors for CAD.  In so doing, it is suggestive that high cholesterol may be a risk factor for CAD, which makes the question as to whether the 1989 and 1992 notations of high cholesterol were initial indicators of CAD all the more important.  Thus, the Board finds that the RO failed to substantially comply with the August 2012 remand directives.  Such noncompliance is error on the part of the RO.  Moreover, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board must once again remand the case for compliance.

Chronic Obstructive Pulmonary Disease 

On VA examination in July 2009, the examiner noted that there was no evidence of COPD on chest X-ray films.  The examiner merely noted that X-ray films had revealed chronic parenchymal changes without acute disease. 

In July 2010, the Board remanded the matter, observing that the 2009 VA examiner had diagnosed a condition other than COPD and requested that a nexus opinion addressing that matter be provided.  It does not appear that any other respiratory condition was assessed upon VA examination in July 2009.  In September 2010, the same examiner who had conducted the July 2009 VA examination presented an addendum, indicating that he had reviewed the opinions in this case and felt that he had answered the questions adequately and completely.  As noted in the August 2012 Board remand, this is clearly not a sufficient response.  Further, the Veteran, in 2012, provided private medical evidence suggesting a history of COPD in 2002 and 2008.  The Board, therefore, remanded the issue for a VA examination to reconcile whether in fact this currently claimed condition exists and if so, whether it was incurred in or is otherwise related to service. 

The Veteran again underwent VA examination in June 2013.  This VA examiner's narrative opinion is largely incomprehensible.  In particular, the examiner begins by stating that the Veteran had no diagnosis of COPD in his STRs.  The examiner then stated a belief that the Veteran's COPD is more likely from his smoking.  Thereafter, the examiner went on to state that there is no diagnosis of COPD in his VA treatment records.  Then the examiner noted the 2002 and 2008 diagnoses of COPD by private physicians.  Next, the examiner stated, "rather than COPD, he has no current respiratory condition."  Essentially, the VA examiner reported at one point that the Veteran has COPD due to his smoking, and at another that he does not have COPD, before again stating that he has COPD, and then that he has no respiratory condition.  The Board cannot understand from this examiner's statements whether or not the Veteran has or does not have COPD, or any other respiratory disorder, now or at any time during the pendency of this claim.  This opinion is wholly inadequate to address the Board's August 2012 remand directives.  Such noncompliance is error on the part of the RO.  Again, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  This matter must be again remanded in order to afford the Veteran an adequate examination to assess the nature and etiology of any respiratory disorder present during the pendency of this claim.

Notice

Finally, the Board observes that at no time has the RO provided the Veteran with notice of the evidence necessary to establish service connection on a secondary basis.  On remand, corrective notice should be provided to the Veteran.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)



1.  Afford the Veteran all required notice in response to the claims for service connection for CAD and COPD, to include notice with respect to the claims for service connection on a secondary basis.

2.  Once the record is developed to the extent possible, all pertinent evidence of record must be made available to and reviewed by the examiner who conducted the June 2013 examination related to CAD, if available.  

Based on review of the record, the examiner should state a medical opinion as to whether it is at least as likely as not (50 percent probability or higher) that any currently diagnosed heart condition had its onset in service, to include whether the reported high cholesterol in service/active duty training (February 1989 and December 1992) can be considered the initial manifestation of CAD.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

If the prior examiner is unavailable, all pertinent evidence of record should be made available to and reviewed by another health care professional with appropriate expertise who should be requested to provide the required opinion with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3.  Once the record is developed to the extent possible, schedule the Veteran for an examination in conjunction with the Veteran's claimed respiratory condition, to include COPD. All indicated studies should be performed, and the claims folder shall be made available to the examiner for review prior to the examination.  The Veteran's lay history of symptomatology should also be recorded and considered.  Based on the examination of the Veteran and a thorough review of the record, the examiner should provide an opinion as to the following questions: 

(a) Provide specific diagnoses of any currently manifested respiratory conditions, to include specifically identifying whether a diagnosis of COPD is supported at any time during the pendency of this claim (the Veteran's claim was filed in July 2005).  In this regard, the examiner should discuss and consider the private diagnoses of COPD in 2002 and 2008, as well as the 2009 VA examination report indicating that a diagnosis of COPD was not supported.   The examiner is asked to reconcile these findings in a current report.

(b)  If any respiratory disorder is found to be present at any time during the pendency of this claim, filed in July 2005, then address whether it is at least as likely as not (50 percent probability or higher) that any currently diagnosed respiratory disorder had its onset in service or within the first post-service year, or whether such is otherwise causally related to service or active duty training. 

(c) If any respiratory disorder is found to be present at any time during the pendency of this claim, filed in July 2005, then address whether it is at least as likely as not (50 percent probability or higher) that any currently manifested respiratory condition is etiologically related to service-connected pericarditis by virtue of causation or aggravation, to include based on treatment with NSAIDS and corticosteroids.  If aggravation is found, the degree of aggravation should be specifically identified, if possible.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

4.  Review the claims file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate whether service connection is warranted for CAD, to include as secondary to the service-connected pericarditis, and whether service connection is warranted for a respiratory disorder, to include COPD, including as secondary to the service-connected pericarditis.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The purpose of this remand is to assist the Veteran with the development of his claim.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_______________________                                        _______________________
 DENNIS F. CHIAPPETTA		                  MICHAEL LANE
   Veterans Law Judge,                                                          Veterans Law Judge,
Board of Veterans' Appeals                                            Board of Veterans' Appeals



____________________________________________
SHANE A. DURKIN
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


